  Case 20-00835      Doc 28   Filed 03/30/20 Entered 03/30/20 16:28:07             Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     20-00835
Kawania Smith                              )
                                           )               Chapter: 13
                                           )
                                                           Honorable David D. Cleary
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 24, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: March 30, 2020                                            United States Bankruptcy Judge
